19-42
     Feng v. Garland
                                                                                 BIA
                                                                         A206 288 238


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of April, two thousand twenty-one.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            DENNY CHIN,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   XUEXIA FENG,
14            Petitioner,
15
16                     v.                                      19-42
17                                                             NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,*
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Rakhvir K. Dhanoa, Esq., New
24                                     York, NY.
25
26   FOR RESPONDENT:                   Brian M. Boynton, Assistant
27                                     Attorney General; Jessica A.
28                                     Dawgert, Senior Litigation

     *    Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
     Merrick B. Garland is automatically substituted for former
     Attorney Jeffrey A. Rosen.
 1                              Counsel; Christopher Buchanan,
 2                              Trial Attorney, Office of
 3                              Immigration Litigation, United
 4                              States Department of Justice,
 5                              Washington, DC.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Xuexia Feng, a native and citizen of the

12   People’s Republic of China, seeks review of a December 12,

13   2018 decision of the BIA denying her motion to reopen her

14   removal proceedings.   In re Xuexia Feng, No. A 206 288 238

15   (B.I.A. Dec. 12, 2018).    We assume the parties’ familiarity

16   with the underlying facts and procedural history.

17       We have jurisdiction to review only the BIA’s denial of

18   Feng’s motion to reopen.    See Jin Ming Liu v. Gonzales, 439

19   F.3d 109, 111 (2d Cir. 2006) (per curiam); Ke Zhen Zhao v.

20   U.S. DOJ, 265 F.3d 83, 89-90 (2d Cir. 2001).    We review the

21   BIA’s denial of a motion to reopen for abuse of

22   discretion.   See Zhao Quan Chen v. Gonzales, 492 F.3d 153,

23   154 (2d Cir. 2007) (per curiam).    The BIA abuses its

24   discretion if its “decision provides no rational


                                    2
 1   explanation, inexplicably departs from established

 2   policies, is devoid of any reasoning, or contains only

 3   summary or conclusory statements; that is to say, where the

 4   Board has acted in an arbitrary or capricious

 5   manner.”   Kaur v. BIA, 413 F.3d 232, 233–34 (2d Cir. 2005)

 6   (per curiam) (internal quotation marks omitted).    A motion

 7   to reopen must be based on new, previously unavailable

 8   evidence, and that evidence must make a prima facie case

 9   for the relief sought.   See 8 C.F.R. § 1003.2(c)(1); INS v.

10   Doherty, 502 U.S. 314, 323 (1992).   The dispositive issue

11   is whether Feng’s new evidence established her prima facie

12   eligibility for relief, i.e., either through past

13   persecution or a well-founded fear of persecution in China

14   or a likelihood of persecution or torture in either China

15   or Venezuela.   The BIA did not abuse its discretion by

16   denying Feng’s motion to reopen.

17       The applicant has the “heavy burden of demonstrating a

18   likelihood that the new evidence presented would alter the

19   result in the case.”   Li Yong Cao v. U.S. DOJ, 421 F.3d

20   149, 156 (2d Cir. 2005) (internal quotation marks omitted).

21   Feng failed to meet that burden because she based her


                                   3
 1   motion on the same claim—that she was beaten and detained

 2   for seeking benefits for her father—that had previously

 3   been found not credible.   See Kaur, 413 F.3d at 234

 4   (finding no abuse of discretion where evidence presented

 5   with motion was not “material because it did not rebut the

 6   adverse credibility finding that provided the basis for the

 7   [Immigration Judge’s] denial of petitioner’s underlying

 8   asylum application” (internal quotation marks omitted)).

 9       As to Venezuela, Feng argued that she could not return

10   because conditions had deteriorated and Chinese nationals

11   were targets of crime and violence.      The BIA reasonably

12   determined that this new evidence did not state a prima

13   facie case for withholding of removal because it did not

14   implicate a protected ground.       Feng’s new evidence showed

15   an increase in crime in Venezuela, causing many to flee the

16   country.   A U.S. Department of State Travel Advisory warns

17   that “violent crime, such as homicide, armed robbery,

18   kidnapping, and carjacking is common.”      Although Feng

19   argued that Chinese nationals are particular targets of

20   crime in Venezuela, the evidence shows that Chinese

21   nationals are leaving Venezuela because of the violence and


                                     4
 1   failing economy, not that they are being targeted for

 2   persecution.   To the extent that Feng moved to reopen to

 3   apply for Convention Against Torture relief, she relied on

 4   the same facts underlying her claim for withholding of

 5   removal and, as the agency found, her evidence did not show

 6   that Chinese nationals were singled out for harm.   See

 7   8 C.F.R. §§ 1208.16(c)(2) (placing burden on applicant to

 8   show that she is “more likely than not” to be tortured),

 9   1208.18(a)(1) (defining torture as severe harm by, or with

10   the acquiescence of, public officials).

11       For the foregoing reasons, the petition for review is

12   DENIED.   All pending motions and applications are DENIED

13   and stays VACATED.

14                               FOR THE COURT:
15                               Catherine O’Hagan Wolfe,
16                               Clerk of Court




                                   5